             Case 3:18-cv-00028-WGC Document 154 Filed 12/17/20 Page 1 of 1




 1                               UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3                                                            Case No.: 3:18-cv-00028-WGC
   DANIEL HARRINGTON,
 4 PAMELLA HARRINGTON,                                                     Order
   NIGHTWATCH MARINE, LLC,
 5                                                                   Re: ECF No. 152
        Plaintiffs
 6
   v.
 7
   DAVID TACKETT,
 8
        Defendant
 9

10
             Plaintiffs have filed a status report following turquoise inspection. (ECF Nos. 152, 152-1
11
     to 152-4.)
12
            David Tackett's counsel, Mitchell Posin, Esq., presently has a pending motion to
13
     withdraw. Mr. Posin is ordered to immediately serve a copy of Plaintiffs' latest filing (ECF Nos.
14
     152, 152-1 to 152-4) on his client.
15
            In addition, Mr. Posin shall immediately file a notice providing the court with Mr.
16
     Tackett's email address.
17
     IT IS SO ORDERED.
18
     Dated: December 17, 2020
19
                                                             _________________________________
20                                                           William G. Cobb
                                                             United States Magistrate Judge
21

22

23
